DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claims 1-9 and 26-36 have been considered but are not persuasive. The reasons are set forth below:
Applicant’s arguments and the examiner’s response: 
(I) Applicant’s arguments1: Applicant’s arguments in page 10, recites “Kim at paragraph [0052]. However, there does not appear to be any suggestion or teaching in Kim related to generating "a services advertisement data set based on the services content data set" wherein "the services advertisement data set" is "to advertise services available from a service provider to an autonomous vehicle." Kim does not hint at advertisement of “services available from a service provider to an autonomous vehicle," instead, Kim teaches enrollment and verification of devices to use V2X communications in a network. Thus, for at least the above reasons, Applicant submits that the cited art fails to teach or suggest, or otherwise motivate all the features and elements of claim 1, and so claim 1, and those claims respectively dependent therefrom, are patentably distinct and non-obvious over the cited art, and are thus allowable."
 (II) Examiner’s response: The examiner respectfully disagrees. The examiner’s rejections of the claim limitations is based on the recited limitations in the claim and the examiner interpret every limitation under broadest reasonable interpretation (BRI) and Liu, does not explicitly disclose: generate a services advertisement data set based on the services content data set, the services advertisement data set to advertise services available from a service provider to an autonomous vehicle, wherein the services content data set includes one or more location-based data sets; where, in an analogous reference of Kim teaches: generate a services advertisement data set based on the services content data set, the services advertisement data set to advertise services available from a service provider to an autonomous vehicle {para [0078]-[0081] “Management layer: The management layer may provide multi-channel decentralized congestion control (MDCC). Further, the management layer may generate contents for a service advertisement based on information received from a higher layer, and the contents may include IP configuration information and security credential information. Further, the management layer may monitor the received service advertisement and estimate a channel quality to determine a channel allocation/switching schedule”}. Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the invention to user “generate a services advertisement data set based on the services content data set, the services advertisement data set to advertise services available from a service provider to an autonomous vehicle” taught by Kim into Liu in order to providing an adaptive certificate pre-distribution (ACPD) scheme for efficient message authentication while maintaining realtime in a V2X communication system. The V2X communication system may be denoted as a connected automated vehicle (CAV) system. Hence, the applicant’s arguments are not persuasive. Therefore, the rejections are maintained.
All the remaining arguments are based on the arguments above and are responded to in full.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not 	identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention 	and the prior art are such that the claimed invention as a whole would have been obvious before the 	effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed 	invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9 and 26-36 are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al (US 10,419,106 B1), hereinafter, “Liu” in view of Kim et al (US 2020/0336908  A1), hereinafter, “Kim”, further in view of Bhanote et al (US 2018/0260884 A1), hereinafter, “Bhanote”.
	Regarding claim 1, Liu discloses: An autonomous vehicle distributed services system {Liu: fig 1A, col 4} comprising: a content delivery network device to receive a services content data set {Liu: fig 4E,  col 15 “FIG. 4E illustrates a space-based data-center 102 feeding multiple GEO/MEO satellites 108 over multiple inter-layer communication links 105 and a space-based data-center 106 feeding multiple GEO/MEO satellites 108 in the caching layer 204 over multiple inter-layer communication links 105 55 according to one embodiment. Similarly, each of the multiple GEO/MEO satellites 108 can feed multiple devices in the access layer over multiple inter-layer communication links 109. For example, as illustrated, one GEO/MEO satellite 108 feeds “content” (equivalent to “service content data set”) to a “LEO satellite 110” (equivalent to “services content delivery network device”) over a first 60 inter-layer communication link 109 and a HAA 112 over a second inter-layer communication link 111”) from a cloud device (Liu: fig 3A and col 4, lines 20-67, where, CDN 100 (content delivery network) device using extraterrestrial cloud hosted environment, see col 3, lines 8-10 and col 8, lines 32-41}; and 
	a mobile edge computing device {Liu: fig 3A and col 4, lines 9-19 and col 22, lines 1-6, where, “7. edge caching and computing”} to: receive the services content data set from the content delivery network device {Liu: fig 1A and col 4, lines 9-19, where, “edge computing” device receive “Internet Service/ Internet Traffic” equivalent to “service data” from the satellite based CDN}; 
	provide service access to the autonomous vehicle based on the … data set {Liu: fig 2 and col 6, lines 1-13, “108 are illustrated, the caching layer 204 may include one or more GEO satellites, zero or more MEO satellites, or any combination thereof. The access layer 206 includes a fleet of multiple LEO satellites 110, as well as multiple HAAs 112. Although five LEO satellites and two HAAs are illustrated, the access layer 206 may include one or more vehicles in the access layer 206 that may be any number of “LEO satellites 110, any number of HAAs 112” (equivalent to “vehicle”), or any combination thereof. The earth ground layer 208 includes one or more terminal devices 114, as well as ground stations 116, 118. The ground stations 116, 118 can be used for serving the access layer 206, as well as “feeding content items” (equivalent to “provide services access”) to the upper layers, including the access layer 206 and the caching layer 204”, see further col 6, lines 56-67 and col 7, lines 1-5}; 
	Liu, however, does not explicitly disclose: generate a services advertisement data set based on the services content data set, the services advertisement data set to advertise services available from a service provider to an autonomous vehicle, wherein the services content data set includes one or more location-based data sets; and  
In an analogous reference Kim teaches: generate a services advertisement data set based on the services content data set, the services advertisement data set to advertise services available from a service provider to an autonomous vehicle {para [0081] “Management layer: The management layer may provide multi-channel decentralized congestion control (MDCC). Further, the management layer may generate contents for a service advertisement based on information received from a higher layer, and the contents may include IP configuration information and security credential information. Further, the management layer may monitor the received service advertisement and estimate a channel quality to determine a channel allocation/switching schedule”, fig 14, para [0223]-[0240], where, “a new PSID value for an ACPD/ACPDG may be assigned to the service provider ID”}.
Neither Liu nor Kim teaches: wherein the services content data set includes one or more location-based data sets;
However, Bhanote teaches: wherein the services content data set includes one or more location-based data sets {fig 2, 4 and 5,  para [0050]-[0054], where, method 200 includes generating a product-based display, which receives “dataset 68 of goods or service” (equivalent to “content data set”) which includes weather data 46 from a weather data source 48 for the location, see further fig 13A-13B}.
	Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the invention to user “generate a services advertisement data set based on the services content data set, the services advertisement data set to advertise services available from a service provider to an autonomous vehicle, wherein the services content data set includes one or more location-based data sets” taught by Bhanote into the modified system of Liu and Kim  providing geographically targeted marketing of promoted goods and services, combined with signals processed by the smart-type rules engine, allowing for significant improvements in the associated metrics, which translates to greater sales and greater profitability for the physical stores.
	Regarding claims 2, 27 and 33, Liu discloses: the mobile edge computing device {fig 2, col 3, lines 8-16, where, “the caching layer 204 or downward with the traditional satellite ground stations, 2) the GEO/MEO satellites as the caching layer 204 to perform edge caching for the access layer 206”} and the non-transitory computer-readable memory medium {fig 3A-C and fig 9, col 23-24, lines 35-67, where, “The data storage device 914 includes a computer-readable storage medium 916 on which is stored one or more sets of instructions”}, However, Liu does not explicitly teach: wherein the services content data set further includes at least one of a high definition vehicle navigation data set a smart parking service data set, a vehicle software update data set, a vehicle firmware update data set, a vehicle security patch data set, an entertainment service data set, and an office service data set. 
	Kim teaches: wherein the services content data set further includes at least one of a high definition vehicle navigation data set, a smart parking service data set, a vehicle software update data set, a vehicle firmware update data set, a vehicle security patch data set, an entertainment service data set, and an office service data set {para [0061]) and [0115]-[0120], (where, “navigation data”}.
	Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the invention to use “wherein the services content data set further includes at least one of a high definition vehicle navigation data set a smart parking service data set, a vehicle software update data set, a vehicle firmware update data set, a vehicle security patch data set, an entertainment service data set, and an office service data set” taught by  Kim into Liu in order to using a certificate for security and a secured communication method using a pre-authenticated certificate in addition to real-time authentication.
 	Regarding claims 3 and 34, Liu discloses: from the mobile edge computing device {col 6, lines 14-22, where, “In the satellite-based CDN 200, the devices in the access layer 206 can form an access network. On top of the access layer 206, the devices in the caching layer 204 can be used for edge caching and computing for the access network of the access layer 206. Above the caching layer 204 is a top layer with unmanned data centers”}; and However, Liu does not explicitly teach: a roadside unit to: receive the services advertisement data set; receive a services subscription data set from the autonomous vehicle, wherein the provision of the service access is based on the services subscription data set. 
	Kim teaches: a roadside unit {para [0045], RSU} to: receive the services advertisement data set {para [0081] “Management layer: The management layer may provide multi-channel decentralized congestion control (MDCC). Further, the management layer may generate contents for a service advertisement based on information received from a higher layer, and the contents may include IP configuration information and security credential information. Further, the management layer may monitor the received service advertisement and estimate a channel quality to determine a channel allocation/switching schedule”, fig 14, para [0223]-[0240], where, “a new PSID value for an ACPD/ACPDG may be assigned to the service provider ID”}; 
	receive a services subscription data set from the autonomous vehicle, wherein the provision of the service access is based on the services subscription data set {fig 2, “Enrollment Verification/Authorization” is equivalent to “Service Subscription”, para [0052]-[0056]}.
	Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the invention to use “receive the services advertisement data set; receive a services subscription data set from the autonomous vehicle, wherein the provision of the service access is based on the services subscription data set” taught by Kim into Liu in order to using a certificate for security and a secured communication method using a pre-authenticated certificate in addition to real-time authentication.
Regarding claim 4, Liu discloses: mobile edge computing device {col 6, lines 14-22, where, “In the satellite-based CDN 200, the devices in the access layer 206 can form an access network. On top of the access layer 206, the devices in the caching layer 204 can be used for edge caching and computing for the access network of the access layer 206. Above the caching layer 204 is a top layer with unmanned data centers”}, However, Liu does not explicitly teach: is further configured to: provide the generated services advertisement data set to the autonomous vehicle; and  receive the services subscription data set from the autonomous vehicle, wherein the provision of the service access is based on the services subscription data set.
Kim teaches: is further configured to: provide the generated services advertisement data set to the autonomous vehicle {para [0081] “Management layer: The management layer may provide multi-channel decentralized congestion control (MDCC). Further, the management layer may generate contents for a service advertisement based on information received from a higher layer, and the contents may include IP configuration information and security credential information. Further, the management layer may monitor the received service advertisement and estimate a channel quality to determine a channel allocation/switching schedule”, fig 14, para [0223]-[0240], where, “a new PSID value for an ACPD/ACPDG may be assigned to the service provider ID”}; and  receive the services subscription data set from the autonomous vehicle, wherein the provision of the service access is based on the services subscription data set {fig 2, “Enrollment Verification/Authorization” is equivalent to “Service Subscription”, para [0052]-[0056]}.
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the invention to use “provide the generated services advertisement data set to the autonomous vehicle; and  receive the services subscription data set from the autonomous vehicle, wherein the provision of the service access is based on the services subscription data set” taught by Kim into Liu in order to using a certificate for security and a secured communication method using a pre-authenticated certificate in addition to real-time authentication.
Regarding claims 5, 29 and 35, Liu discloses: an edge node device (Liu: fig 1A and col 4, lines 9-19) to: However, Liu does not explicitly teach: provide the services advertisement data set to the autonomous vehicle; receive the services subscription data set from the autonomous vehicle and authenticate a service access for the autonomous vehicle based on the services subscription data set.
Kim teaches: provide the services advertisement data set to the autonomous vehicle {para [0081] “Management layer: The management layer may provide multi-channel decentralized congestion control (MDCC). Further, the management layer may generate contents for a service advertisement based on information received from a higher layer, and the contents may include IP configuration information and security credential information. Further, the management layer may monitor the received service advertisement and estimate a channel quality to determine a channel allocation/switching schedule”, fig 14, para [0223]-[0240], where, “a new PSID value for an ACPD/ACPDG may be assigned to the service provider ID”); receive the services subscription data set from the autonomous vehicle (Kim: fig 2, “Enrollment Verification/Authorization” is equivalent to “Service Subscription”, para [0052]-[0056]); and authenticate a service access for the autonomous vehicle based on the services subscription data set (Kim: fig 2, para [0013], “Enrollment Verification/Authorization” is equivalent to “Service Subscription”, para [0052]-[0056]).
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the invention to use “provide the generated services advertisement data set to the autonomous vehicle; and  receive the services subscription data set from the autonomous vehicle, wherein the provision of the service access is based on the services subscription data set” taught by Kim into Liu in order to using a certificate for security and a secured communication method using a pre-authenticated certificate in addition to real-time authentication.
  	Regarding claims 6 and 28, Liu discloses: content delivery network for service content information as applied for claim 1 above. However, Liu does not explicitly teach: wherein the roadside unit is further configured to: provide the services advertisement data set to the autonomous vehicle; receive the services subscription data set from the autonomous vehicle; and authenticate the service access for the autonomous vehicle based on the services subscription data set.
	Kim teaches: wherein the roadside unit is further configured to: provide the services advertisement data set to the autonomous vehicle {para [0081] “Management layer: The management layer may provide multi-channel decentralized congestion control (MDCC). Further, the management layer may generate contents for a service advertisement based on information received from a higher layer, and the contents may include IP configuration information and security credential information. Further, the management layer may monitor the received service advertisement and estimate a channel quality to determine a channel allocation/switching schedule”, fig 14, para [0223]-[0240], where, “a new PSID value for an ACPD/ACPDG may be assigned to the service provider ID”};
receive the services subscription data set from the autonomous vehicle {fig 2, “Enrollment Verification/Authorization” is equivalent to “Service Subscription”, para [0052]-[0056]}; and authenticate the service access {fig 2 and para [0013]} for the autonomous vehicle based on the services subscription data set {fig 2, para [0013], “Enrollment Verification/Authorization” is equivalent to “Service Subscription”, para [0052]-[0056]}.
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the invention to use “provide the generated services advertisement data set to the autonomous vehicle; and  receive the services subscription data set from the autonomous vehicle, wherein the provision of the service access is based on the services subscription data set” taught by Kim into Liu in order to using a certificate for security and a secured communication method using a pre-authenticated certificate in addition to real-time authentication.
	Regarding claim 7, Liu discloses: content delivery network for service content information as applied for claim 1 above. However, Liu does not explicitly teach: wherein the roadside unit is further configured to: provide a vehicle authentication request from the roadside unit to the cloud device and receive a vehicle authentication verification; wherein the provision of the service access is based on the vehicle authentication verification.  
Kim teaches: provide a vehicle authentication request from the roadside unit to the cloud device and receive a vehicle authentication verification {fig 2 and 23, para [0229], “an RSU may perform authentication by exchanging a full certificate with the corresponding vehicle and perform verification with a PKI. In this case, the RSU transmits an ACPDG including certificates that need to be transmitted, thereby being capable of improving communication efficiency”}; wherein the provision of the service access is based on the vehicle authentication verification {fig 23, para [0229]}; 
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the invention to use “provide a vehicle authentication request from the roadside unit to the cloud device and receive a vehicle authentication verification; wherein the provision of the service access is based on the vehicle authentication verification” taught by Kim into Liu in order to using a certificate for security and a secured communication method using a pre-authenticated certificate in addition to real-time authentication.
	Regarding claim 8, Liu discloses: from the edge node device to the cloud device {fig 3A-D, col 6, lines 14-22, where, “In the satellite-based CDN 200, the devices in the access layer 206 can form an access network. On top of the access layer 206, the devices in the caching layer 204 can be used for edge caching and computing for the access network of the access layer 206. Above the caching layer 204 is a top layer with unmanned data centers”}; Liu does not explicitly teach: wherein the edge node device is further configured to: provide the vehicle authentication request; receive the vehicle authentication verification, wherein the provision of the service access includes sending a plurality of service data, the plurality of service data encrypted based on the vehicle authentication verification.
	Kim teaches: wherein the edge node device is further configured to: provide the vehicle authentication request {fig 2, para [0052]-[0056], where, “The V2X communication device may have the AT for authentication of a V2X message (e.g., CAM or DENM) received by the V2X communication device”}; and 
	receive the vehicle authentication verification, wherein the provision of the service access includes sending a plurality of service data, the plurality of service data encrypted based on the vehicle authentication verification {fig 2, “Enrollment Verification/Authorization” is equivalent to “Service Subscription”, para [0052]-[0056]}. 
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the invention to use “wherein the edge node device is further configured to: provide the vehicle authentication request; receive the vehicle authentication verification, wherein the provision of the service access includes sending a plurality of service data, the plurality of service data encrypted based on the vehicle authentication verification” taught by Kim into Liu in order to using a certificate for security and a secured communication method using a pre-authenticated certificate in addition to real-time authentication.
	Regarding claim 9, Liu discloses: the edge node device communicates with the autonomous vehicle {col 6, lines 14-22, where, “In the satellite-based CDN 200, the devices in the access layer 206 can form an access network. On top of the access layer 206, the devices in the caching layer 204 can be used for edge caching and computing for the access network of the access layer 206. Above the caching layer 204 is a top layer with unmanned data centers”}; Liu does not explicitly teach: wherein: the cloud device provides a one-time decryption key to the autonomous vehicle; based on messages encrypted based on a one-time encryption key, the one-time decryption key providing decryption of messages encrypted using the one-time encryption key; and 3the roadside unit communicates with the autonomous vehicle based on messages encrypted based on the one-time encryption key.
	Kim teaches: wherein: the cloud device provides a one-time decryption key to the autonomous vehicle {para [0111]-[0112], “The greatest characteristic is that a pseudonym certificate (PC) or an authorization ticket (AT), that is, a PKI-based short-term certificate, is used in an ITS system during a short period”};  
	based on messages encrypted based on a one-time encryption key, the one-time decryption key providing decryption of messages encrypted using the one-time encryption key {para [0111]-[0112], “The greatest characteristic is that a pseudonym certificate (PC) or an authorization ticket (AT), that is, a PKI-based short-term certificate, is used in an ITS system during a short period”}; and 3the roadside unit communicates with the autonomous vehicle {fig 9, para [0135], where, “The ACPD transmitter is an ITS station within the communication range of an ACPD sender, and may correspond to an RSU. The ACPD transmitter may transmit ACPD information to an ACPD broadcaster at a target location to which a PC needs to be transmitted for an ACPD”} based on messages encrypted based on the one-time encryption key {para [0111]-[0112], “The greatest characteristic is that a pseudonym certificate (PC) or an authorization ticket (AT), that is, a PKI-based short-term certificate, is used in an ITS system during a short period”}.  
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the invention to use “wherein: the cloud device provides a one-time decryption key to the autonomous vehicle; based on messages encrypted based on a one-time encryption key, the one-time decryption key providing decryption of messages encrypted using the one-time encryption key; and 3the roadside unit communicates with the autonomous vehicle based on messages encrypted based on the one-time encryption key” taught by Kim into Liu in order to using a certificate for security and a secured communication method using a pre-authenticated certificate in addition to real-time authentication.
  	Regarding claim 26, Liu discloses: A mobile edge computing {col 6, lines 14-22, where, “In the satellite-based CDN 200, the devices in the access layer 206 can form an access network. On top of the access layer 206, the devices in the caching layer 204 can be used for edge caching and computing for the access network of the access layer 206. Above the caching layer 204 is a top layer with unmanned data centers”} comprising: 
	a memory storing software instructions {fig 3A-D, element 304 “storage device” and fig 9, block 906 “system memory”}; and 
	processing circuitry configured to execute the software instructions to cause the mobile edge computing device {fig 3A-D, element 302  and fig 9, block 930 are the “processors”} to: receive, from a content delivery network device {fig 1A and col 4, lines 9-19, where, “edge computing” device receive “Internet Service/Internet Traffic” equivalent to “service data” from the satellite based CDN}, a services content data set {fig 1A and col 4, lines 9-19, where, “edge computing” device receive “Internet Service/Internet Traffic” equivalent to “service data” from the satellite based CDN}; 
	… 
	provide service access to an autonomous vehicle… {fig 2 and col 6, lines 1-13, “108 are illustrated, the caching layer 204 may include one or more GEO satellites, zero or more MEO satellites, or any combination thereof. The access layer 206 includes a fleet of multiple LEO satellites 110, as well as multiple HAAs 112. Although five LEO satellites and two HAAs are illustrated, the access layer 206 may include one or more vehicles in the access layer 206 that may be any number of “LEO satellites 110, any number of HAAs 112” (equivalent to “vehicle”), or any combination thereof. The earth ground layer 208 includes one or more terminal devices 114, as well as ground stations 116, 118. The ground stations 116, 118 can be used for serving the access layer 206, as well as “feeding content items” (equivalent to “provide services access”) to the upper layers, including the access layer 206 and the caching layer 204”, see further col 6, lines 56-67 and col 7, lines 1-5); 
	Liu does not explicitly disclose: generate a services advertisement data set based on the services content data set, the services advertisement data set to advertise services available from a service provider to an autonomous vehicle, wherein the services content data set includes one or more location-based traffic data set or a location-based weather data set;  
In an analogous reference Kim discloses: generate a services advertisement data set based on the services content data set, the services advertisement data set to advertise services available from a service provider to an autonomous vehicle {para [0081] “Management layer: The management layer may provide multi-channel decentralized congestion control (MDCC). Further, the management layer may generate contents for a service advertisement based on information received from a higher layer, and the contents may include IP configuration information and security credential information. Further, the management layer may monitor the received service advertisement and estimate a channel quality to determine a channel allocation/switching schedule”, fig 14, para [0223]-[0240], where, “a new PSID value for an ACPD/ACPDG may be assigned to the service provider ID”};
Neither Liu nor Kim teaches: wherein the services content data set includes one or more location-based traffic data set or a location-based weather data set;
However, Bhanote teaches: wherein the services content data set includes one or more location-based traffic data set or a location-based weather data set {fig 2, 4 and 5,  para [0050]-[0054], where, method 200 includes generating a product-based display, which receives “dataset 68 of goods or service” (equivalent to “content data set”) which includes weather data 46 from a weather data source 48 for the location, see further fig 13A-13B}.
	Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the invention to user “generate a services advertisement data set based on the services content data set, the services advertisement data set to advertise services available from a service provider to an autonomous vehicle, wherein the services content data set includes one or more location-based traffic data set or a location-based weather data set” taught by Bhanote into the modified system of Liu and Kim  providing geographically targeted marketing of promoted goods and services, combined with signals processed by the smart-type rules engine, allowing for significant improvements in the associated metrics, which translates to greater sales and greater profitability for the physical stores.
	Regarding claim 30, Liu discloses: wherein the processing circuitry is further configured to execute the software instructions to cause the mobile edge computing device to provide network-based caching of content for services from a plurality of content delivery network providers {fig 7, col 19, lines 11-67}.
	Regarding claim 31, Liu discloses: wherein the mobile edge computing device is associated with a cellular base station {fig 7, module 712 “Ground Gateway Station” equivalent to “Base Station”}.
	Regarding claim 32, Liu discloses: A non-transitory computer-readable memory medium storing software instructions executable by a processor of a mobile edge computing device to cause the mobile edge computing device {fig 3A-D, element 302  and fig 9, block 930 are the “processors”, col 6, lines 14-22, where, “In the satellite-based CDN 200, the devices in the access layer 206 can form an access network. On top of the access layer 206, the devices in the caching layer 204 can be used for edge caching and computing for the access network of the access layer 206} to: receive, from a content delivery network device {fig 1A and col 4, lines 9-19, where, “edge computing” device receive “Internet Service/Internet Traffic” equivalent to “service data” from the satellite based CDN}, a services content data set {fig 1A and col 4, lines 9-19, where, “edge computing” device receive “Internet Service/Internet Traffic” equivalent to “service data” from the satellite based CDN}; 
… 
	provide service access to an autonomous vehicle… data set {fig 2 and col 6, lines 1-13, “108 are illustrated, and the caching layer 204 may include one or more GEO satellites, zero or more MEO satellites, or any combination thereof. The access layer 206 includes a fleet of multiple LEO satellites 110, as well as multiple HAAs 112. Although five LEO satellites and two HAAs are illustrated, the access layer 206 may include one or more vehicles in the access layer 206 that may be any number of “LEO satellites 110, any number of HAAs 112” (equivalent to “vehicle”), or any combination thereof. The earth ground layer 208 includes one or more terminal devices 114, as well as ground stations 116, 118. The ground stations 116, 118 can be used for serving the access layer 206, as well as “feeding content items” (equivalent to “provide services access”) to the upper layers, including the access layer 206 and the caching layer 204”, see further col 6, lines 56-67 and col 7, lines 1-5}; 
	Liu does not explicitly disclose: generate a services advertisement data set based on the services content data set, the services advertisement data set to advertise services available from a service provider to an autonomous vehicle, wherein the services content data set includes one or more location-based traffic data set or a location-based weather data set; and  
In an analogous reference Kim discloses: generate a services advertisement data set based on the services content data set, the services advertisement data set to advertise services available from a service provider to an autonomous vehicle {para [0081] “Management layer: The management layer may provide multi-channel decentralized congestion control (MDCC). Further, the management layer may generate contents for a service advertisement based on information received from a higher layer, and the contents may include IP configuration information and security credential information. Further, the management layer may monitor the received service advertisement and estimate a channel quality to determine a channel allocation/switching schedule”, fig 14, para [0223]-[0240], where, “a new PSID value for an ACPD/ACPDG may be assigned to the service provider ID”};
Neither Liu nor Kim teaches: wherein the services content data set includes one or more location-based traffic data set or a location-based weather data set;
However, Bhanote teaches: wherein the services content data set includes one or more location-based traffic data set or a location-based weather data set {fig 2, 4 and 5,  para [0050]-[0054], where, method 200 includes generating a product-based display, which receives “dataset 68 of goods or service” (equivalent to “content data set”) which includes weather data 46 from a weather data source 48 for the location, see further fig 13A-13B}.
	Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the invention to user “generate a services advertisement data set based on the services content data set, the services advertisement data set to advertise services available from a service provider to an autonomous vehicle, wherein the services content data set includes one or more location-based traffic data set or a location-based weather data set” taught by Bhanote into the modified system of Liu and Kim  providing geographically targeted marketing of promoted goods and services, combined with signals processed by the smart-type rules engine, allowing for significant improvements in the associated metrics, which translates to greater sales and greater profitability for the physical stores.
	Regarding claim 36, Liu discloses: wherein the software instructions are further executable to cause the mobile edge computing device to provide network-based caching of content for services from a plurality of content delivery network providers {fig 4G and fig 9, block 906 and block 930, col 16 and lines 43-62}. 



Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIZAM U AHMED whose telephone number is (571)272-9561. The examiner can normally be reached Mon-Fry, 7:00 AM-6:00 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Vu can be reached on 571-272-3155. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

NIZAM U. AHMED
Examiner
Art Unit 2461


/KIBROM T HAILU/Primary Examiner, Art Unit 2461